RENDERED: MARCH 25, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2021-CA-0042-MR

PAUL RAYMOND; DIANE C. RAINS;
JEFFREY DAVID LAWLESS; KAY
JORDAN; MICHAEL C. RAINS;
ROGER JORDAN; AND SHARON L.
LAWLESS                                                               APPELLANTS


                APPEAL FROM SHELBY CIRCUIT COURT
v.           HONORABLE S. MARIE HELLARD, SPECIAL JUDGE
                      ACTION NO. 17-CI-00651


JAMES EBERLE; CLARA CLORE
JONES GST EXEMPT TR, LLC;
LINZIE T. CRAIG; AND MARY JO
EBERLE                                                                   APPELLEES


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND MAZE, JUDGES.

CETRULO, JUDGE: This is an appeal from a Shelby Circuit Court order

involving the application of deed restrictions to the subdivision of a tract of land in
Shelby County. The circuit court entered the order on August 26, 2020.1 The

history and prior rulings of this case require a detailed recitation of the facts. After

careful review of such facts, we affirm.

                      FACTS AND PROCEDURAL HISTORY

               In 1959, Tom and Dorothy Craig (the “Original Owners”) bought the

plot of land in question (“Craig Farm”). In 1998, the Original Owners divided

Craig Farm into nine individual tracts of varying size. The parties’ briefs suggest

these subdivisions were a result of Tom’s declining health and the desire for

Dorothy to retain her 3.74-acre homestead on Tract 3 (“Dorothy’s Tract”). The

largest tracts – Tracts 2, 4, and 8 – ranged in size from 47.62 acres to 120.15 acres

(“Larger Tracts”). The other six tracts were much smaller (Tracts 1, 3, 5, 6, 7, and

9; collectively “Smaller Tracts”), and ranged in size from 3.74 acres to 8.39 acres.

The Original Owners sold all the tracts, except Dorothy’s Tract. Before Tom’s

death, in September 1998, the Original Owners filed a Declaration of Covenants

and Restrictions (the “Deed Restrictions”) to govern each of the tracts.

               The Deed Restrictions’ opening paragraph first states that they apply

to the Smaller Tracts:

               The undersigned, [Tom] Craig and Dorothy Craig,
               husband and wife, the owners and developers of the

1
 The circuit court amended the order on December 3, 2020 to include the court’s analysis as it
pertained to Tract 1 of the land in question. The original order contained only a discussion of
Tract 2, even though both Tracts 1 and 2 were in question.

                                               -2-
                 following Tracts in Craig Farm Divided and described as
                 follows:

                         Being Tracts 1, 3, 5, 6, 7 and 9 inclusive, as shown
                         on the plat of Craig Farm [ ], of record in Plat
                         Cabinet 4, Slide 258, in the office of the clerk of
                         Shelby County, Kentucky.

                 For the mutual benefit of present and future owners of
                 the tracts in Craig Farm [ ], the owners and developers
                 impose restrictions upon the above described lots as
                 follows . . . .

(Emphasis added.)

                 The Deed Restrictions then provide that the tracts are to be used for

single-family residential purposes. The remaining provisions govern such matters

as square footage of the dwellings, setback requirements, and various other

restrictions on pets, fences, barns, and structures. The Deed Restrictions contain

no descriptions of tract sizes, but do describe briefly future divisions of certain

tracts not mentioned above. Paragraph 11 of the Deed Restrictions is titled “Future

Restrictions” and governs the future division of the Larger Tracts: “Any further

division of Tracts 2, 4, and 8 shall be governed by restrictions which are equal to

or more restrictive than the above restrictions.” The Deed Restrictions say nothing

more about Tracts 2, 4, and 8.2




2
    There is no mention of the number or size of future divisions that are permitted.



                                                  -3-
               Appellees James and Mary Jo Eberle (the “Eberles”), Clara Clore

Jones GST Exempt TR, LLC, and Linzie T. Craig (collectively, the “Developers”)

own Tracts 2, 4, and 8, respectively. The Developers designed a plan to further

divide Tract 2 (a 92.42-acre plot of land)3 into an 89-lot residential subdivision (the

“Developers’ Plan”). Several landowners of the Smaller Tracts (Appellants Paul

Raymond, Diane C. Rains, Michael C. Rains, Jeffrey David Lawless, Sharon L.

Lawless, Roger Jordan, and Kay Jordan; collectively, “Small Tract Owners”) filed

suit to preclude the proposed development of Tract 2, arguing that the Developers’

Plan violates the Deed Restrictions.

               Both parties agreed that the Deed Restrictions exist, and that the

Developers’ property is subject to the restrictions. Both parties therefore moved

for summary judgment. The Small Tract Owners argue that the Deed Restrictions

prohibit the Developers from subdividing Tract 2 into small, separate parcels, and

placing more than one single-family residence on Tract 2. Secondarily, the Small

Tract Owners argue that if the Developers are permitted to subdivide Tract 2, the

Original Owners’ intent – as established through extrinsic evidence – restricts the

lot sizes.


3
 Originally, the Developers argued the Deed Restrictions permitted the subdivision of Tracts 1
and 2 (both of which the Eberles own); however, the circuit court order stated Tract 1 could not
be subdivided according to the Deed Restrictions, and the Small Tract Owners appealed the
decision only as it applies to Tract 2. The Developers no longer contend they are permitted to
subdivide Tract 1.



                                               -4-
             The Developers claim that the Deed Restrictions do not restrict the

number or size of lots they may divide Tract 2 into and thereby do not limit the

tract to one single-family residence. Further, they emphasize that the Deed

Restrictions are not ambiguous, so the intent of the drafters may not be established

through extrinsic evidence and instead must rely on the four corners of the

document.

             The Shelby Circuit Court considered the merits of the cross motions

for summary judgment and determined, in pertinent part, that the Deed Restrictions

(1) were not ambiguous, and therefore the intent of the drafters could be

determined only by the four corners of the document; and (2) did not contain any

prohibition on lot sizes of the future divisions of Tract 2, so the Developers’ Plan

did not violate the Deed Restrictions. We agree.

                            STANDARD OF REVIEW

             Interpretation or construction of restrictive covenants is a question of

law subject to de novo review on appeal. Triple Crown Subdivision Homeowners

Ass’n, Inc. v. Oberst, 279 S.W.3d 138, 141 (Ky. 2008) (citation omitted).

Additionally, deciding whether a contract is ambiguous is a question of law for the

courts and is subject to de novo review. Cantrell Supply, Inc. v. Liberty Mut. Ins.

Co., 94 S.W.3d 381, 385 (Ky. App. 2002) (citations omitted).




                                         -5-
                                       ANALYSIS

              To establish whether the Developers’ Plan violates the Deed

Restrictions, we must determine whether the drafters intended to restrict the lot

number and size of future divisions of Tract 2. Hensley v. Gadd, 560 S.W.3d 516,

521 (Ky. 2018) (explaining the interpretation of restrictive covenants is governed

by the drafters’ intent).4 To determine the drafters’ intent, we must first determine

whether the Deed Restrictions are clear on their face or ambiguous in nature. If the

restrictions are ambiguous, we may consider extrinsic evidence to determine the

intent of the drafters. Id. (“Where a contract is ambiguous or silent on a vital

matter, a court may consider . . . extrinsic evidence involving the circumstances

surrounding execution of the contract, the subject matter of the contract, the

objects to be accomplished, and the conduct of the parties.”). But, if they are not

ambiguous, we are bound by the four corners of the document. 3D Enterprises

Contracting Corp. v. Louisville and Jefferson Cnty. Metro. Sewer Dist., 174

S.W.3d 440, 448 (Ky. 2005) (citation omitted) (“When no ambiguity exists in the

contract, we look only as far as the four corners of the document to determine the

parties’ intentions.”).




4
 Kentucky caselaw applies rules of contract to restrictive covenants. See Williams v. City of
Kuttawa, 466 S.W.3d 505, 509 (Ky. App. 2015); Hazard Coal Corp. v. Knight, 325 S.W.3d 290,
298 (Ky. 2010); and Hensley v. Gadd, 560 S.W.3d 516 (Ky. 2018).



                                             -6-
             “A contract is ambiguous if a reasonable person would find it

susceptible to different or inconsistent interpretations.” Jackson Hosp. Corp. v.

United Clinics of Ky., LLC, 545 S.W.3d 327, 332 (Ky. App. 2018). See also

Hoskins Heirs v. Boggs, 242 S.W.3d 320, 328 (Ky. 2007) (“A deed is ambiguous

when its language is reasonably susceptible of different constructions.”) (internal

quotation marks omitted). However, “[t]he fact that one party may have intended

different results . . . is insufficient[.]” Cantrell, 94 S.W.3d at 385.

             In Hoskins Heirs, the Kentucky Supreme Court explained that

ambiguity can exist where property descriptions are contradictory or unclear.

There, a deed contained multiple descriptions of a property, which varied

depending on the specific or general nature of the description. Hoskins Heirs, 242

S.W.3d at 329. Because the deed contained differing descriptions of the property

boundaries, it was reasonably susceptible to differing constructions, and the Court

found it to be ambiguous. Id. Likewise, in Blevins v. Riedling, 158 S.W.2d 646,

647-48 (Ky. 1942), this Court found there to be ambiguity where terms in a

contract were not clear. There, a contract released a party from “all charges” but

did not specify what indebtedness the other party intended to include. There, it

was not clear whether “all charges” included the mortgage, and the Court found the

document to be ambiguous. Id. In both cases, the Court found that a reasonable




                                           -7-
person would find the provisions in question susceptible to different or inconsistent

interpretations.

               Here, we do not find such ambiguity, and the Small Tract Owners

offer little argument that such exists. The Deed Restrictions do not contain an

ambiguous boundary description or a term that is not clear from the four corners of

the document. Instead, the Original Owners drafted the Deed Restrictions clearly,

and reasonable people would not find them susceptible to different or inconsistent

interpretations. Specifically, the Original Owners explained in the Deed

Restrictions that when the Larger Tracts were divided in the future, each of the

divisions must abide by the remaining restrictions. This provision does not elicit

inconsistent interpretations; it is clear on its face. The remaining restrictions

(paragraphs 1-10 of the Deed Restrictions) are also clear, and – contrary to the

Small Tract Owners’ argument – do not contain any reference to lot size or

quantity. Therefore, we do not find the Deed Restrictions to be ambiguous, and we

will not consider extrinsic evidence when determining the Original Owners’

intent.5

               Instead, we must rely on the four corners of the document. The

Kentucky Supreme Court reminds us in Hensley that we may not give meaning to


5
  On the other hand, if the restrictions had stated something like, “the larger tracts cannot be
further divided into lots smaller than ‘X’” and there were differing descriptions of the size of “X”
or it was unclear what “X” entailed, there could be ambiguity. Neither such situation exists here.

                                                -8-
instruments that they do not contain, and we must rely on the clear meaning of the

language used.

                In O.P. Link,[6] [the Kentucky Supreme Court]
                admonished against giving a writing meaning which is
                not to be found in the instrument itself under the guise of
                interpretation based on direct evidence of
                intention. Id. (citing 4 Williston on Contracts, § 610A
                (3d ed. 1961)). Parties are bound by the clear meaning of
                the language used, the same as any other contract. See
                Larkins v. Miller, 239 S.W.3d 112, 115 (Ky. App.
                2007) (stating that “a court should interpret the terms of
                the contract according to their plain and ordinary
                meaning[ ]”).

Hensley, 560 S.W.3d at 522.

                First, the Small Tract Owners argue that the drafters intended for all

of Tract 2 to contain only one single-family residence (i.e., to not further divide

Tract 2). However, we may not substitute what the Original Owners may have

intended for the plain language of what they said. Id. What the Original Owners

said in the Deed Restrictions was “further division of Tracts 2, 4, and 8 shall be

governed by restrictions which are equal to or more restrictive than the above

restrictions.” (Emphasis added.) It is clear from the four corners of the Deed

Restrictions – specifically, in the section titled “Future Divisions” – that the

Original Owners anticipated, accounted for, and therefore intended Tract 2 to be

divided in the future. The Small Tract Owners further argue that the second half of


6
    O.P. Link Handle Co. v. Wright, 429 S.W.2d 842, 847 (Ky. 1968).

                                               -9-
the provision, “governed by restrictions which are equal to or more restrictive than

the above restrictions[,]” means Tract 2 – as a whole and without subdivision –

must meet each of the requirements reserved for the Smaller Tracts (e.g., one

single-family residence, etc.). But again, that is not what the Original Owners said.

They said, the division of those tracts was contemplated and would be governed by

the remaining restrictions. And as discussed, we must rely on the four corners of

the Deed Restrictions.

             The Small Tract Owners’ second attempt to rewrite the Deed

Restrictions suggests that even if the Deed Restrictions do allow for subdivision of

Tract 2 – and thereby more than one single-family residence – there is at least a

limitation on the size of the divided lots. That reading of the Deed Restrictions

relies on an argument wholly unaccounted for in the restrictions: a limitation on

lot size. The Deed Restrictions contain no descriptions of lot sizes or minimums

on the future divisions of Tracts 2, 4, or 8. Indeed, the Deed Restrictions in the

initial paragraph do not even reference or include lots 2, 4 or 8. The Deed

Restrictions do, however, contain numerous other detailed restrictions, many of

which are intricate in detail. For example, there are 22 specifically barred uses of

the tracts; seven permissible building materials for residence exteriors; and a five-

paragraph description of the types of animals permitted on the tracts. Clearly, the

Original Owners took great care to articulate their express intentions and


                                         -10-
expectations for the tracts. Notably, however, the drafters did not articulate any

such intention to restrict future lot sizes of Tracts 2, 4, or 8. They simply

articulated that the Larger Tracts would be divided in the future and the

subdivisions created would be subject to the remaining restrictions, regardless of

whether Tract 2 was divided into two tracts or 200 tracts; i.e., each of the 89

proposed tracts of the Developers’ Plan must abide by the remainder of the Deed

Restrictions. The plain language of the Deed Restrictions ends there, and we must

not add meaning to a writing where there is none. Hensley, 560 S.W.3d at 522.

               In a final effort to create an alternate intention, the Small Tract

Owners urge us to consider information outside the four corners of the document; 7

however, because the deed is not ambiguous, we are not permitted to do so.

Hoheimer v. Hoheimer, 30 S.W.3d 176, 178 (Ky. 2000) (citation omitted)

(“Extrinsic evidence cannot be admitted to vary the terms of a written instrument

in the absence of an ambiguous deed.”). As precedence has demanded, “[w]e may

not substitute what the grantor may have intended to say for the plain import of

what he said.” Hensley, 560 S.W.3d at 521-22.




7
 Namely, a 2017 affidavit from then-97 year old Dorothy Craig. While Dorothy has since
passed, the circuit court properly concluded the Deed Restrictions were clear and unambiguous,
and therefore it would not be appropriate to consider evidence that relates to the memory of one
of the drafters.

                                              -11-
             The clear import of the Deed Restrictions is that the Smaller Tracts

were not to be subdivided, as the restrictions clearly limited them to one residence

per tract. Alternatively, it is clear the Original Owners intended the Larger Tracts

to be divided at some point. That point is now. Consequently, the Deed

Restrictions permit a single-family residence on each of the future divisions with

no limit on the size of the subdivisions. Therefore, the Developers’ Plan does not

violate the plain language of the Deed Restrictions.

                                  CONCLUSION

             Therefore, the circuit court’s order granting the Developers’ motion

for summary judgment on the issue of Tract 2’s subdivision is AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEES JAMES
                                           EBERLE, MARY JO EBERLE, AND
Clifford H. Ashburner                      CLARA CLORE JONES GST
Daniel J. O’Gara                           EXEMPT TR, LLC:
Philip E. Cecil
Louisville, Kentucky                       Katherine H. Whitten
                                           Shelbyville, Kentucky




                                        -12-